Citation Nr: 0421072	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO in Roanoke, 
Virginia, which in pertinent part, denied service connection 
for a left hip contusion and pseudofolliculitis barbae.

The Board entered a decision on September 12, 2003, denying 
the veteran's claim for service connection for a left hip 
contusion and pseudofolliculitis barbae.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) and in March 2004, the Court ordered that the 
September 12, 2003, Board decision be vacated and the matter 
remanded for readjudication in light of the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.

A review of the claims folder reveals that the RO never 
properly advised the veteran of the VCAA, and the potential 
impact this law might have on his claim.  This violation of 
due process must be addressed before the Board can undertake 
any action in this claim.  Compliance requires that the 
veteran be notified, via letter, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  After the 
veteran and his representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
(see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)), 
they should be given the opportunity to respond.

Furthermore, while this file was in the possession of the 
Board, additional development was undertaken, to include 
obtaining private treatment records pertaining to the issues 
on appeal.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) it was held, 
in essence, that evidence obtained by the Board could not be 
considered by the Board without first remanding the case to 
the AOJ (agency of original jurisdiction) for initial 
consideration.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his disabilities and 
which have not previously been 
submitted.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's clinical records.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




